11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
John Martinez, III
Appellant
Vs.                   No. 11-02-00302-CR B Appeal from Dallas County
State of Texas
Appellee
 
This is an appeal from a judgment
adjudicating guilt.  John Martinez, III
originally entered a plea of guilty to the offense of burglary of a
habitation.  He also entered a plea of
true to the enhancement allegation. 
Pursuant to the plea bargain agreement, the trial court deferred the
adjudication of guilt and placed appellant on community supervision for 10
years.  After a hearing on the State=s amended motion to adjudicate, the trial
court found that appellant had violated the terms and conditions of his
community supervision, revoked his community supervision, adjudicated his
guilt, and imposed a sentence of confinement for 25 years.  We dismiss.
In three points of error, appellant
challenges the sufficiency of the evidence to revoke his community
supervision.  TEX. CODE CRIM. PRO. ANN.
art. 42.12, ' 5(b) (Vernon Supp. 2003) provides:
On violation of a condition of community
supervision imposed under Subsection (a) of this section, the defendant may be
arrested and detained as provided in Section 21 of this article.  The defendant is entitled to a hearing
limited to the determination by the  court
of whether it proceeds with an adjudication of guilt on the original
charge.  No appeal may be taken from
this determination.
 
Phynes v. State, 828 S.W.2d 1
(Tex.Cr.App.1992); Olowosuko v. State, 826 S.W.2d 940 (Tex.Cr.App.1992).  Therefore, this court lacks jurisdiction to
consider appellant=s
points of error.  Phynes v. State,
supra; Russell v. State, 702 S.W.2d 617 (Tex.Cr.App.1985), cert. den=d, 479 U.S. 885 (1986).
The appeal is dismissed.
 
PER CURIAM
 
July 17, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.